Barnard, J.
There is some confusion in the laws relating to the exemption claiméd — prior to 1896 the exemption of the soldiers’ pay and bounty was held to exempt the land bought with pay and bounty. The law of 1896, chapter 908, contained this exemption upon the same principles and this law left the land of the soldier bought with pay and bounty as with pension money exempt from taxation.
I think chapter 347, Laws of 1897, introduced a more restricted exemption. In this act “ such property purchased with the pro-' ceeds of a pension can be assessed in the ordinary way and the pensioner claiming an exemption must state in writing the facts' including the amount of pension money used in the purchase.”
If the amount of pension money used in the purchase exceeds the assessed value of a home of the soldier or his wife or widow the *365assessors must enter exempt on the margin opposite his name. If the pension money used in the purchase is less than the assessed valuation the assessors shall enter upon the assessment-rolls that the property is “ exempt to the extent of......dollars.”
The section of the Code in respect to property exempt from execution is not inconsistent with the general amendment of the Tax Law. It conforms to it. It provides for the liability of soldier’s lands to tax as lawfully imposed. The assessor must deduct and enter exempt opposite the assessments of soldier’s land where it is. proven that the same were purchased with pension money.
Ordered accordingly.